NUMBER 13-20-00557-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


DENNIS LOTHAR DAENEKAS,                                                                 Appellant,

                                                       v.

MELONY THORPE,                                                                            Appellee.


                      On appeal from the 152nd District Court
                             of Harris County, Texas.


                                             ORDER

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

        After reviewing the clerk’s record, the Court questions its jurisdiction over this

accelerated appeal1 from the trial court’s order granting defendant’s motion to dismiss

under the Texas Citizens’ Participation Act (TCPA). See TEX. CIV. PRAC. & REM. CODE


        1
         Appellant’s amended docketing statement filed on February 3, 2021, indicates that this case is
an accelerated appeal.
ANN. § 27.003. Specifically, the Court questions whether the trial court’s order, which

dismisses appellant’s petition in its entirety but left pending the issue of appellee’s

attorney’s fees, is appealable. See TEX. R. APP. P. 28.1(a); TEX. CIV. PRAC. & REM. CODE

ANN. §§ 27.009(a), 51.014(a)(12).

       Absent a statutory exception, an appeal may only be taken from a final judgment

that disposes of all parties and claims. See Bonsmara Nat. Beef Co., LLC v. Hart of Tex.

Cattle Feeders, LLC, 603 S.W.3d 385, 387 (Tex. 2020) (citing Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001)). While Texas Civil Practice and Remedies Code section

51.014(a) allows a party to appeal from an interlocutory order denying a motion to dismiss

under the TCPA, it does not allow an appeal from an interlocutory order granting the

motion to dismiss. See TEX. CIV. PRAC. & REM. CODE ANN. 51.014(a)(12); Fleming &

Associates, L.L.P. v. Kirklin, 479 S.W.3d 458, 460 (Tex. App.—Houston [14th Dist.] 2015,

pet. denied) (per curiam) (“[T]he courts of appeals do not have jurisdiction over an

interlocutory appeal from an order granting a motion to dismiss under chapter 27 of the

Texas Civil Practice and Remedies Code.”); see also Verde Energy Sols. LLC v. SGET

Duval Oil I LLC, No. 13-19-00163-CV, 2020 WL 6601611, at *3 (Tex. App.—Corpus

Christi–Edinburg Nov. 12, 2020, no pet.) (mem. op.) (“Here, the trial court granted

appellees’ motion to dismiss Verde’s lawsuit under the TCPA. Because this order does

not arise from a denial of a motion to dismiss under section 27.003, when we strictly

construe the statute as we must, we agree with the appellees that we have no jurisdiction

over the appeal of this order.”).

       Moreover, the appealed order here expressly omitted the issuance of statutorily-


                                            2
required attorney’s fees. See TEX. CIV. PRAC. & REM. CODE ANN § 27.009(a) (requiring that

a trial court award “the moving party court costs and reasonable attorney’s fees incurred

in defending against the legal action” if it orders a dismissal under this chapter); Trane

US, Inc. v. Sublett, 501 S.W.3d 783, 787 (Tex. App.—Amarillo 2016, no pet.) (concluding

an order granting a Chapter 27 dismissal was not a final judgment because the order

“expressly leaves for future disposition the statutorily-required award of attorney’s fees

and sanctions”); see also Nguyen v. Pham, No. 14-19-00540-CV, 2019 WL 3788656, at

*1 (Tex. App.—Houston [14th Dist.] Aug. 13, 2019, no pet.) (mem. op.) (dismissing the

appeal because the trial court’s order granting appellee’s TCPA motion to dismiss “did

not address appellees’ claim for attorney’s fees, nor did it dispose of the claims against

the other named defendants in the underlying case”).

       Neither parties briefed the issue of this Court’s jurisdiction. So that the Court may

determine the threshold issue of jurisdiction, appellant is ORDERED to file, no later than

August 27, 2021, a letter brief addressing the Court’s concern. Appellee may file a

response within ten days of the filing of appellant’s letter brief. If any party relies on

information not included in the clerk’s record, that party shall have filed a supplemental

clerk’s record containing that information. Should the Court determine it lacks jurisdiction,

the Court will dismiss the appeal without further notice. See TEX. R. APP. P. 42.3(a). The

Court may also dismiss the appeal without further notice should appellant fail to file the

requested letter brief. See id. 42.3(a),(c).

                                                                       PER CURIAM

Delivered and filed on the
13th day of August, 2021.

                                               3